Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 01/25/2021 in which the claims 1-2, 4-8 are allowed.
Allowable Subject Matter
3. 	The following is an examiner’s statement of reasons for allowance: An image capture device in which the part to be supported pivots when being positioned between the support part and the pressing part so as to be able to be switched between the first state (in which the short part is positioned in a direction linking the support part and the pressing part), and a second state (in which the long part is positioned in the direction linking the support part and the pressing part and that receives a stronger pressing force than in the first state from the pressing part).
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record particularly Miyado et al. (US 2016/0009230 A1), hence claims 1-2, 4-8 are allowed. 

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425